Name: Commission Regulation (EC) No 883/2005 of 10 June 2005 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  transport policy;  land transport
 Date Published: nan

 11.6.2005 EN Official Journal of the European Union L 148/5 COMMISSION REGULATION (EC) No 883/2005 of 10 June 2005 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Whereas: (1) The Customs Convention on the international transport of goods under cover of TIR carnets (TIR Convention) of 14 November 1975 was approved on behalf of the Community by Council Regulation (EEC) No 2112/78 (2) and entered into force in the Community on 20 June 1983 (3). Given the importance of international trade for the Community it is necessary to modernise the customs formalities concerning the TIR procedure. Article 49 of the TIR Convention envisages the application of greater facilities for the benefit of economic operators provided such facilities do not impede the application of the provisions of the Convention. Currently the Community rules concerning the TIR procedure do not provide for the status of authorised consignee. In order to meet the needs of economic operators and to facilitate international trade it is desirable to develop provisions, based on the existing Community/common transit rules, allowing the status of authorised consignee to be used in conjunction with the TIR procedure. (2) The Convention on Temporary Admission of 26 June 1990 (the Istanbul Convention) and the Annexes thereto were approved by the European Community by Council Decision 93/329/EEC (4). Annex A to the Istanbul Convention replaces the Customs Convention on the ATA carnet for the temporary admission of goods of 6 December 1961 (the ATA Convention) with regard to relations between countries which have accepted the Istanbul Convention and its Annex A. It is therefore necessary to amend the provisions relating to the ATA procedure to include references to the Istanbul Convention. However, in order to facilitate international trade between the Community and those countries that have not accepted Annex A to the Istanbul Convention, it is appropriate to maintain the references to the ATA Convention. (3) In the framework of the outward processing procedure, Commission Regulation (EEC) No 2454/93 (5) has, since 2001, permitted partial relief from import duty after outward processing to be calculated on the basis of the costs of the processing operation, in accordance with the value-added method. However, this method is not allowed if the temporary export goods which are not of Community origin have been released for free circulation at a zero duty rate. Those restrictive conditions for goods which are not of Community origin should be modified in order to promote the use of the value-added method. (4) However, in order to avoid an abuse of the system it is desirable to provide that this method of duty relief may be refused if it is established that the sole object of the release for free circulation of the temporary export goods had been to benefit from this relief. (5) The identity and nationality of means of transport at departure is regarded as mandatory information that has to be entered in box 18 of a transit declaration. At container terminals that have high levels of traffic it may occur that the details of the road means of transport to be used are unknown at the time when the transit formalities are carried out. Nevertheless, the identification of the container in which the goods subject to transit declaration will be carried is available and is already indicated in box 31 of the transit declaration. Given that the goods can be controlled on this basis, it is appropriate to allow box 18 of the transit declaration to be left blank, provided that it can be ensured that the proper details will be subsequently entered in the relevant box. (6) Annex 37c and Annex 38 to Regulation (EEC) No 2454/93 both contain lists of packaging codes based on Annex V to Recommendation No 21 of the United Nations Economic Commission for Europe, Rev. 1, of August 1994, hereinafter the UN/ECE Recommendation. Annex V to the UN/ECE Recommendation, which contains the list of codes, has been revised several times since its introduction in order to adapt it to practice in commerce and transport, the last time being in May 2002 (Revision 4). To enable traders to use the most widely accepted standard and thus to harmonise commercial and administrative practice within the Community as far as possible, it is necessary to provide that the packaging codes used in customs declarations are to reflect the latest version of Annex V to the UN/ECE Recommendation. (7) In the interests of clarity and rationality, the list of packaging codes should be published solely in Annex 38, to which reference should be made when the list is mentioned in other customs legislation. (8) The packaging codes are closely linked to the provisions applicable to transit operations as referred to in Articles 367 to 371 and to the new rules on the single administrative document, or form part of them. The new provisions must therefore be applicable for all customs procedures. (9) A list of the numerical codes used in connection with the transit guarantee, for use on the single administrative document forms, was established by Regulation (EEC) No 2454/93. It is necessary to complete that list, in order to take into account all the situations relating to the guarantee waivers. (10) As a consequence of the modification of the numerical codes of the transit guarantees, it is also necessary to adapt the corresponding data concerning the New Computerised Transit System. (11) Given that the Convention of 20 May 1987 on a common transit procedure provides that the numerical codes of the transit guarantees are to apply from 1 May 2004, the new codes should apply with effect from that date. (12) In view of the foregoing, Annexes 37 and 38 to Regulation (EEC) No 2454/93, as amended by Regulation (EC) No 2286/2003, should be amended. It is necessary, however, to make similar amendments also to Annex 37 to Regulation (EEC) No 2454/93, as amended by Commission Regulation (EC) No 444/2002 (6), and Annex 38 to Regulation (EEC) No 2454/93, as amended by Commission Regulation (EC) No 881/2003 (7), since they both remain in force until 1 January 2006. (13) Article 531 of Regulation (EEC) No 2454/93 defines the usual forms of handling which are allowed under the customs warehousing procedure. The framework of the permitted activities is established by Article 109(1) of Regulation (EEC) No 2913/92. The usual forms of handling which non-Community goods may undergo are exhaustively listed in Annex 72 to Regulation (EEC) No 2454/93. However, the restrictive scope of this Annex has led to certain problems in practice. Therefore, it is desirable to provide for more flexibility. (14) Some endorsements on customs documents expressed in the language of certain new Member States are not consistent with the terminology relating to customs matters already used in the languages concerned and adjustments are therefore necessary. (15) Since the 2003 Act of Accession took effect on 1 May 2004, those endorsements should be applicable on the same date. (16) Regulation (EEC) No 2454/93 should therefore be amended accordingly. (17) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2454/93 is amended as follows: 1. in the third paragraph of Article 62, the 20th indent is replaced by the following:  VyhotovenÃ © dodatoÃ ne; 2. in Article 113(3), the 20th indent is replaced by the following:  VYHOTOVENÃ  DODATOÃ NE; 3. in Article 314c(3), the 20th indent is replaced by the following:  VyhotovenÃ © dodatoÃ ne; 4. in Article 324d(2), the 20th indent is replaced by the following:  Oslobodenie od podpisu; 5. in the third subparagraph of Article 357(4), the 20th indent is replaced by the following:  Oslobodenie; 6. in the second subparagraph of Article 361(4), the 20th indent is replaced by the following:  Nezrovnalosti: Ã ºrad, ktorÃ ©mu bol tovar dodanÃ ½ (nÃ ¡zov a krajina); 7. in Article 387(2), the 20th indent is replaced by the following:  Oslobodenie od predpÃ ­sanej trasy; 8. in Article 403(2), the 20th indent is replaced by the following:  Oslobodenie od podpisu; 9. in Article 451(1), /Istanbul Convention is inserted after ATA Convention; 10. the following Articles 454a, 454b and 454c are inserted: Article 454a 1. Following an application by the consignee, the customs authorities may grant him the status of authorised consignee, thereby authorising him to receive at his premises or at any other specified place goods transported under the TIR procedure. 2. The authorisation referred to in paragraph 1 shall be granted only to persons who: (a) are established in the Community; (b) regularly receive goods that have been entered for the TIR procedure, or whose customs authorities know that they can meet the obligations under that procedure; (c) have not committed any serious or repeated offences against customs or tax legislation. Article 373(2) shall apply mutatis mutandis. The authorisation shall apply solely in the Member State where the authorisation was granted. The authorisation shall apply only to TIR operations that have as the final place of unloading the premises specified in the authorisation. 3. Articles 374 and 375, Article 376(1) and (2), and Articles 377 and 378 shall apply mutatis mutandis to the procedure relating to the application referred to in paragraph 1. 4. Article 407 shall apply mutatis mutandis with respect to the procedure laid down in the authorisation referred to in paragraph 1. Article 454b 1. In respect of goods arriving at his premises or at the place specified in the authorisation referred to in Article 454a, the authorised consignee shall comply with the following obligations, in accordance with the procedure laid down in the authorisation: (a) inform the customs authorities at the office of destination of the arrival of the goods; (b) immediately inform the customs authorities at the office of destination of any broken seals, and of any other irregularities such as excess quantities, deficits, or substitutions; (c) without delay, enter the results of the unloading into his records; (d) without delay, present to the customs authorities at the office of destination an advice indicating the particulars and condition of any seals affixed and the date of the entry into the records. 2. The authorised consignee shall ensure that the TIR Carnet is presented, without delay, to the customs authorities at the office of destination. 3. The customs authorities at the office of destination shall make the necessary endorsements on the TIR Carnet and, in accordance with the procedure laid down in the authorisation, shall ensure that the TIR Carnet is returned to the TIR carnet holder or to the person acting on his behalf. 4. The date of termination of the TIR operation shall be the date of the entry into the records referred to in point (c) of paragraph 1. However, in the cases referred to in point (b) of paragraph 1, the date of termination of the TIR operation shall be the date of the endorsement of the TIR Carnet. 5. At the request of the TIR carnet holder, the authorised consignee shall issue a receipt, the form of which shall correspond to a copy of the advice referred to in point (d) of paragraph 1. The receipt shall not be used as proof of the termination of the TIR operation within the meaning of Article 454c(2). Article 454c 1. The TIR carnet holder shall have fulfilled his obligations under point (o) of Article 1 of the TIR Convention when the TIR carnet together with the road vehicle, the combination of vehicles or the container and the goods have been delivered intact to the authorised consignee at his premises or at the place specified in the authorisation. 2. The termination of the TIR operation, within the meaning of point (d) of Article 1 of the TIR Convention, shall have occurred when the requirements of Article 454b(1) and (2) have been met.; 11. in Article 457c(1), the words or the Istanbul Convention are inserted after ATA Convention; 12. Article 457d is amended as follows: (a) in paragraph 1, or in Article 8(4) of Annex A to the Istanbul Convention is added; (b) in paragraph 2, or in Article 9(1)(a) and (b) of Annex A to the Istanbul Convention is added; (c) in point (c) of paragraph 3, or in Article 10 of Annex A to the Istanbul Convention is added; 13. in Article 459(1), or the Istanbul Convention is inserted after ATA Convention; 14. Article 461 is amended as follows: (a) in the first sentence of the second subparagraph of paragraph 2, or of the Istanbul Convention is added; (b) in the first sentence of paragraph 4, or Article 9(1)(b) and (c) of Annex A to the Istanbul Convention is added. 15. in Article 580(3), Articles 454, 455 is replaced by Articles 457c, 457d; 16. in Article 591, the second subparagraph is replaced by the following: Customs authorities shall refuse the calculation of partial relief from import duties under this provision if before the compensating products are released for free circulation it is established that the sole object of the release for free circulation at a zero duty rate of the temporary export goods, which are not of Community origin within the meaning of Title II, Chapter 2, Section 1, of the Code, was to benefit from partial relief under this provision.; 17. in Article 843(2), the 16th and 17th indents are replaced by the following:  A kilÃ ©pÃ ©s a KÃ ¶zÃ ¶ssÃ ©g terÃ ¼letÃ ©rÃ l a ¦ rendelet/irÃ ¡nyelv/hatÃ ¡rozat szerinti korlÃ ¡tozÃ ¡s vagy teher megfizetÃ ©sÃ ©nek kÃ ¶telezettsÃ ©ge alÃ ¡ esik  Ã ¦ruÃ ¡ mill-Komunita` suÃ ¡Ã ¡ett gÃ §all-restrizzjonijiet jew Ã §lasijiet taÃ §t Regola/Direttiva/DeÃ iÃ ¼joni Nru ¦; 18. in the fourth subparagraph of Article 912e(2), the 20th indent is replaced by the following:  (poÃ et) vyhotovenÃ ½ch vÃ ½pisov  kÃ ³pie priloÃ ¾enÃ ©; 19. in the second subparagraph of Article 912f(1), the 16th and 20th indents are respectively replaced by the following:  Kiadva visszamenÃ leges hatÃ ¡llyal  VyhotovenÃ © dodatoÃ ne; 20. in point (c) of Article 912g(2), the 20th indent is replaced by the following: Oslobodenie od podpisu  Ã lÃ ¡nok 912g nariadenia (EHS) Ã . 2454/93; 21. Annex 37, as amended by Regulation (EC) No 444/2002, is amended in accordance with Annex IA to this Regulation; 22. Annex 37, in the version introduced by Regulation (EC) No 2286/2003, is amended in accordance with Annex IB to this Regulation; 23. in Title II of Annex 37a, the particulars for box 31 are amended in accordance with point 1 of Annex II to this Regulation; 24. in Title II of Annex 37a, the particulars for boxes 50 and 52 are amended in accordance with points 2, 3 and 4 of Annex II to this Regulation; 25. Annex 37c is amended in accordance with Annex III to this Regulation; 26. in Annex 38, as amended by Regulation (EC) No 881/2003, a text for box 31 is inserted in accordance with point A(1) of Annex IV to this Regulation; 27. in Title II of Annex 38, in the version introduced by Regulation (EC) No 2286/2003, the text for box 31 is amended in accordance with point B(1) of Annex IV to this Regulation; 28. in Annex 38, as amended by Regulation (EC) No 881/2003, the text of the applicable codes for box 52 is amended in accordance with point A(2) of Annex IV to this Regulation; 29. in Title II of Annex 38, in the version introduced by Regulation (EC) No 2286/2003, the text of the applicable codes for box 52 is amended in accordance with point B(2) of Annex IV to this Regulation; 30. in point 2.2 of Annex 47a, the 20th indent is replaced by the following: ZÃ KAZ CELKOVEJ ZÃ RUKY; 31. Annex 59 is replaced by the text set out in Annex V to this Regulation; 32. in the general remarks relating to Heading 16, in the Provisions governing the information to be entered on the taxation form in Annex 60, /Article 8 of Annex A to the Istanbul Convention is inserted after ATA Convention; 33. Annex 61 is replaced by the text set out in Annex VI to this Regulation; 34. Annex 72 is amended in accordance with Annex VII to this Regulation. Article 2 1. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. 2. Points 1 to 8, 17 to 20, 24, 28 and 30 of Article 1 shall apply with effect from 1 May 2004. 3. Points 9 to 15, 31, 32 and 33 of Article 1 shall apply with effect from 1 October 2005. 4. Points 23, 25 and 26 of Article 1 shall apply with effect from 1 July 2005. 5. Points 22, 27 and 29 of Article 1 shall apply with effect from 1 January 2006. However, the Member States may apply those points before that date. In such cases, the Member States shall notify the Commission of the date of application. The Commission shall publish this information. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 252, 14.9.1978, p. 1. (3) OJ L 31, 2.2.1983, p. 13. (4) OJ L 130, 27.5.1993, p. 1. (5) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p. 1). (6) OJ L 68, 12.3.2002, p. 11. (7) OJ L 134, 29.5.2003, p. 1. ANNEX I A. In Section A of Title II of Annex 37 to Regulation (EEC) No 2454/93, as amended by Regulation (EC) 444/2002, the following paragraph is added to the particulars concerning box 18: However, in respect of transit operations where goods are carried in containers that are to be transported by road vehicles, the customs authorities may authorise the principal to leave this box blank where the logistical pattern at the point of departure may prevent the identity and nationality of the means of transport from being provided at the time of establishment of the transit declaration and where the customs authorities can ensure that the required information concerning the means of transport will be subsequently entered in box 55. B. In Section B of Title I of Annex 37 to Regulation (EEC) No 2454/93, in the version introduced by Regulation (EC) No 2286/2003, the following footnote [24] is inserted for box 18 (identity) and 18 (nationality) in column F of the table: [24] Where goods are carried in containers that are to be transported by road vehicles, the customs authorities may authorise the principal to leave this box blank where the logistical pattern at the point of departure may prevent the identity and nationality of the means of transport from being provided at the time of establishment of the transit declaration and where the customs authorities can ensure that the required information concerning the means of transport will be subsequently entered in box 55. ANNEX II In Title II of Annex 37a to Regulation (EEC) No 2454/93, Section B is amended as follows: 1. For the data group PACKAGES, the wording under Kind of packages is replaced by the following: Kind of packages (box 31) Type/Length: an .. 2 The packaging codes listed under Box 31 of Annex 38 are used. 2. For the data group TRADER principal, the explanatory note concerning the attribute Identification number (TIN) ¦ (box 50) is replaced by the following: Type/Length: an ..17 The attribute shall be used where the data group CONTROL RESULT  contains the code A3 or where the attribute GRN  is used. 3. For the data group GUARANTEE, the Type/Length of the attribute Guarantee type (box 52) is replaced by the following: Type/Length: an ..1; 4. For the data group GUARANTEE REFERENCE, the Type/Length of the attribute GRN (box 52) is replaced by the following: Type/Length: an ..24. ANNEX III In Annex 37c to Regulation (EEC) No 2454/93, point 5, Package code, is deleted. ANNEX IV A. Annex 38 to Regulation (EEC) No 2454/93, as amended by Regulation (EC) No 881/2003, is amended as follows: 1. The following text is inserted for box 31: Box 31: Packages and description of goods; Marks and numbers  Container No(s)  Number and kind Kind of packages Use the following codes. (UN/ECE Recommendation No 21/REV. 4, May 2002) PACKAGING CODES Aerosol AE Ampoule, non-protected AM Ampoule, protected AP Atomizer AT Bag BG Bag, flexible container FX Bag, large ZB Bag, multiply MB Bag, paper 5M Bag, paper, multi-wall XJ Bag, paper, multi-wall, water resistant XK Bag, plastic EC Bag, plastics film XD Bag, super bulk 43 Bag, textile 5L Bag, textile, sift proof XG Bag, textile, water resistant XH Bag, textile, without inner coat/liner XF Bag, woven plastic 5H Bag, woven plastic, sift proof XB Bag, woven plastic, water resistant XC Bag, woven plastic, without inner coat/liner XA Bale, compressed BL Bale, non-compressed BN Balloon, non-protected BF Balloon, protected BP Bar BR Barrel BA Barrel, wooden 2C Barrel, wooden, bung type QH Barrel, wooden, removable head QJ Bars, in bundle/bunch/truss BZ Basin BM Basket BK Basket, with handle, cardboard HC Basket, with handle, plastic HA Basket, with handle, wooden HB Bin BI Board BD Board, in bundle/bunch/truss BY Bobbin BB Bolt BT Bottle, gas GB Bottle, non-protected, bulbous BS Bottle, non-protected, cylindrical BO Bottle, protected bulbous BV Bottle, protected cylindrical BQ Bottlecrate/bottlerack BC Box BX Box, aluminium 4B Box, Commonwealth Handling Equipment Pool (CHEP), Eurobox DH Box, fibreboard 4G Box, for liquids BW Box, natural wood 4C Box, plastic 4H Box, plastic, expanded QR Box, plastic, solid QS Box, plywood 4D Box, reconstituted wood 4F Box, steel 4A Box, wooden, natural wood, ordinary QP Box, wooden, natural wood, with sift proof walls QQ Bucket BJ Bulk, gas (at 1 031 mbar and 15 °C) VG Bulk, liquefied gas (at abnormal temperature/pressure) VQ Bulk, liquid VL Bulk, solid, fine particles (powders) VY Bulk, solid, granular particles (grains) VR Bulk, solid, large particles (nodules) VO Bunch BH Bundle BE Butt BU Cage CG Cage, Commonwealth Handling Equipment Pool (CHEP) DG Cage, roll CW Can, cylindrical CX Can, rectangular CA Can, with handle and spout CD Canister CI Canvas CZ Capsule AV Carboy, non-protected CO Carboy, protected CP Card CM Carton CT Cartridge CQ Case CS Case, isothermic EI Case, skeleton SK Case, steel SS Case, with pallet base ED Case, with pallet base, cardboard EF Case, with pallet base, metal EH Case, with pallet base, plastic EG Case, with pallet base, wooden EE Cask CK Chest CH Churn CC Clamshell AI Coffer CF Coffin CJ Coil CL Composite packaging, glass receptacle 6P Composite packaging, glass receptacle in aluminium crate YR Composite packaging, glass receptacle in aluminium drum YQ Composite packaging, glass receptacle in expandable plastic pack YY Composite packaging, glass receptacle in fibre drum YW Composite packaging, glass receptacle in fibreboard box YX Composite packaging, glass receptacle in plywood drum YT Composite packaging, glass receptacle in solid plastic pack YZ Composite packaging, glass receptacle in steel crate box YP Composite packaging, glass receptacle in steel drum YN Composite packaging, glass receptacle in wickerwork hamper YV Composite packaging, glass receptacle in wooden box YS Composite packaging, plastic receptacle 6H Composite packaging, plastic receptacle in aluminium crate YD Composite packaging, plastic receptacle in aluminium drum YC Composite packaging, plastic receptacle in fibre drum YJ Composite packaging, plastic receptacle in fibreboard box YK Composite packaging, plastic receptacle in plastic drum YL Composite packaging, plastic receptacle in plywood box YH Composite packaging, plastic receptacle in plywood drum YG Composite packaging, plastic receptacle in solid plastic box YM Composite packaging, plastic receptacle in steel crate box YB Composite packaging, plastic receptacle in steel drum YA Composite packaging, plastic receptacle in wooden box YF Cone AJ Container, not otherwise specified as transport equipment CN Cover CV Crate CR Crate, beer CB Crate, bulk, cardboard DK Crate, bulk, plastic DL Crate, bulk, wooden DM Crate, framed FD Crate, fruit FC Crate, milk MC Crate, multiple layer, cardboard DC Crate, multiple layer, plastic DA Crate, multiple layer, wooden DB Crate, shallow SC Creel CE Cup CU Cylinder CY Demijohn, non-protected DJ Demijohn, protected DP Dispenser DN Drum DR Drum, aluminium 1B Drum, aluminium, non-removable head QC Drum, aluminium, removable head QD Drum, fibre 1G Drum, iron DI Drum, plastic IH Drum, plastic, non-removable head QF Drum, plastic, removable head QG Drum, plywood 1D Drum, steel 1A Drum, steel, non-removable head QA Drum, steel, removable head QB Drum, wooden 1W Envelope EN Envelope, steel SV Filmpack FP Firkin FI Flask FL Foodtainer FT Footlocker FO Frame FR Girder GI Girders, in bundle/bunch/truss GZ Hamper HR Hogshead HG Ingot IN Ingots, in bundle/bunch/truss IZ Intermediate bulk container WA Intermediate bulk container, aluminium WD Intermediate bulk container, aluminium, liquid WL Intermediate bulk container, aluminium, pressurised > 10 kPa WH Intermediate bulk container, composite ZS Intermediate bulk container, composite, flexible plastic, liquids ZR Intermediate bulk container, composite, flexible plastic, pressurised ZP Intermediate bulk container, composite, flexible plastic, solids ZM Intermediate bulk container, composite, rigid plastic, liquids ZQ Intermediate bulk container, composite, rigid plastic, pressurised ZN Intermediate bulk container, composite, rigid plastic, solids ZL Intermediate bulk container, fibreboard ZT Intermediate bulk container, flexible ZU Intermediate bulk container, metal WF Intermediate bulk container, metal, liquid WM Intermediate bulk container, metal, other than steel ZV Intermediate bulk container, metal, pressure 10 kPa WJ Intermediate bulk container, natural wood ZW Intermediate bulk container, natural wood, with inner liner WU Intermediate bulk container, paper, multi-wall ZA Intermediate bulk container, paper, multi-wall, water resistant ZC Intermediate bulk container, plastic film WS Intermediate bulk container, plywood ZX Intermediate bulk container, plywood, with inner liner WY Intermediate bulk container, reconstituted wood ZY Intermediate bulk container, reconstituted wood, with inner liner WZ Intermediate bulk container, rigid plastic AA Intermediate bulk container, rigid plastic, freestanding, liquids ZK Intermediate bulk container, rigid plastic, freestanding, pressurised ZH Intermediate bulk container, rigid plastic, freestanding, solids ZF Intermediate bulk container, rigid plastic, with structural equipment, solids ZD Intermediate bulk container, rigid plastic, with structural equipment, liquids ZJ Intermediate bulk container, rigid plastic, with structural equipment, pressurised ZG Intermediate bulk container, steel WC Intermediate bulk container, steel, liquid WK Intermediate bulk container, steel, pressurised > 10 kPa WG Intermediate bulk container, textile without coat/liner WT Intermediate bulk container, textile, coated WV Intermediate bulk container, textile, coated and liner WX Intermediate bulk container, textile, with liner WW Intermediate bulk container, woven plastic, coated WP Intermediate bulk container, woven plastic, coated and liner WR Intermediate bulk container, woven plastic, with liner WQ Intermediate bulk container, woven plastic, without coat/liner WN Jar JR Jerry-can, cylindrical JY Jerry-can, plastic 3H Jerry-can, plastic, non-removable head QM Jerry-can, plastic, removable head QN Jerry-can, rectangular JC Jerry-can, steel 3A Jerry-can, steel, non-removable head QK Jerry-can, steel, removable head QL Jug JG Jute bag JT Keg KG Lift van LV Log LG Logs, in bundle/bunch/truss LZ Lot LT Mat MT Matchbox MX Mutually defined ZZ Nest NS Net NT Net, tube, plastic NU Net, tube, textile NV Not available NA Package PK Package, cardboard, with bottle grip-holes IK Package, display, cardboard IB Package, display, metal ID Package, display, plastic IC Package, display, wooden IA Package, flow IF Package, paper-wrapped IG Package, show IE Packet PA Pail PL Pallet PX Pallet, 100 cm Ã  110 cm AH Pallet, box PB Pallet, modular, collars 80 cm Ã  100 cm PD Pallet, modular, collars 80 cm Ã  120 cm PE Pallet, modular, collars 80 cm Ã  60 cm AF Pallet, shrink-wrapped AG Parcel PC Pen PF Pipe PI Pipes, in bundle/bunch/truss PV Pitcher PH Plank PN Planks, in bundle/bunch/truss PZ Plate PG Plates, in bundle/bunch/truss PY Pot PT Pouch PO Punnet PJ Rack RK Rack, clothing hanger RJ Receptacle, fibre AB Receptacle, glass GR Receptacle, metal MR Receptacle, paper AC Receptacle, plastic PR Receptacle, plastic-wrapped MW Receptacle, wooden AD Rednet RT Reel RL Ring RG Rod RD Rods, in bundle/bunch/truss RZ Roll RO Sachet SH Sack SA Sack, multi-wall MS Sea-chest SE Set SX Sheet ST Sheet, plastic wrapping SP Sheet metal SM Sheets, in bundle/bunch/truss SZ Shrink-wrapped SW Skid SI Slab SB Sleeve SY Slip-sheet SL Spindle SD Spool SO Suitcase SU Tank, cylindrical TY Tank, rectangular TK Tea-chest TC Tierce TI Tin TN Tray PU Tray, one layer no cover, cardboard DV Tray, one layer no cover, plastic DS Tray, one layer no cover, polystyrene DU Tray, one layer no cover, wooden DT Tray, two layers no cover, cardboard DY Tray, two layers no cover, plastic tray DW Tray, two layers no cover, wooden DX Trunk TR Truss TS Tub TB Tub, with lid TL Tube TU Tube, collapsible TD Tube, with nozzle TV Tubes, in bundle/bunch/truss TZ Tun TO Uncaged UC Unpacked or unpackaged NE Unpacked or unpackaged, multiple units NG Unpacked or unpackaged, single unit NF Vacuum-packed VP Vanpack VK Vat VA Vial VI Wicker bottle WB 2. The list of applicable codes for box 52: Guarantee is replaced by the following: Situation Code Other entries For guarantee waiver (Articles 94(4) of the Code and 380(3) of this Regulation) 0  guarantee waiver certificate number For comprehensive guarantee 1  comprehensive guarantee certificate number  office of guarantee For individual guarantee by a guarantor 2  reference for the guarantee undertaking  office of guarantee For individual guarantee in cash 3 For individual guarantee in the form of vouchers 4  individual guarantee voucher number For guarantee waiver where secured amount does not exceed EUR 500 (Article 189(5) of the Code) 5 For guarantee not required (Article 95 of the Code) 6 For guarantee not required for certain public bodies 8 For individual guarantee of the type under point 3 of Annex 47a 9  reference to the guarantee undertaking  office of guarantee B. in Annex 38 to Regulation (EEC) No 2454/93, in the version introduced by Regulation (EC) No 2286/2003, Title II is amended as follows: 1. The text for box 31 is replaced by the text set out in point A(1) of this Annex; 2. The list of applicable codes for box 52: Guarantee is replaced by the text set out in point A(2) of this Annex. ANNEX V ANNEX 59 MODEL OF THE INFORMATION MEMO REFERRED TO IN ARTICLE 459 Letter heading of the coordination office initiating the dispute Addressee: coordinating office covering the offices of temporary importation, or other coordinating office SUBJECT: ATA CARNET  SUBMISSION OF CLAIM Be informed that a claim for payment of duties and taxes under the ATA Convention/the Istanbul Convention (1) was sent on ¦ (2) to our guaranteeing association in respect of: 1. ATA carnet No: 2. Issued by the Chamber of Commerce of: City: Country: 3. On behalf of: Holder: Address: 4. Expiry date of carnet: 5. Date set for re-exportation (3): 6. Number of transit/import voucher (4): 7. Date of endorsement of voucher: Signature and stamp of the issuing coordinating office. (1) Article 7 of the ATA Convention, Brussels, 6 December 1961/Article 9 of Annex A to the Istanbul Convention, 26 June 1990. (2) Enter date of dispatch. (3) Details to be obtained from the undischarged transit or temporary admission voucher or, if no voucher is available, from the information available to the issuing coordinating office. (4) Delete whichever is not applicable. ANNEX VI ANNEX 61 MODEL OF DISCHARGE Letter heading of the coordinating office of the second Member State submitting the claim Addressee: coordinating office of the first Member State submitting the original claim. SUBJECT: ATA CARNET  DISCHARGE Be informed that a claim for payment of duties and taxes under the ATA Convention/Istanbul Convention (1) was sent on ¦ (2) to our guaranteeing association in respect of: 1. ATA carnet No: 2. Issued by the Chamber of Commerce of: City: Country: 3. On behalf of: Holder: Address: 4. Expiry date of the carnet: 5. Date set for re-exportation (3): 6. Number of transit/import voucher (4): 7. Date of endorsement of voucher: The present note discharges your responsibility in this file. Signature and stamp of issuing coordinating office. (1) Article 7 of the ATA Convention, Brussels, 6 December 1961/Article 9 of Annex A to the Istanbul Convention, 26 June 1990. (2) Enter date of dispatch. (3) Details to be obtained from the undischarged transit or temporary admission voucher or, if no voucher is available, from the information available to the issuing coordinating office. (4) Delete whichever is not applicable. ANNEX VII In Annex 72 to Regulation (EEC) No 2454/93, the following point is added: 19. Any usual forms of handling, other than the abovementioned, intended to improve the appearance or marketable quality of the import goods or to prepare them for distribution or resale, provided that these operations do not change the nature or improve the performance of the original goods. Where costs for usual forms of handling have been incurred, such costs or the increase in value shall not be taken into account for the calculation of the import duty where satisfactory proof of these costs is provided by the declarant. However, the customs value, nature and origin of non-Community goods used in the operations shall be taken into account for the calculation of the import duties.